The plaintiff instituted this action to recover an amount alleged to be due for merchandise sold by the plaintiff to the defendant. The defendant denied liability and the jury answered the issue of indebtedness against the plaintiff, who appealed on error assigned in the charge of the court. We do not think the instructions given the jury are subject to the criticism that the plaintiff was denied the right of recovery in a sum less than that prayed for in the complaint. In fact, however, the plaintiff seems to have conducted his case on the theory that the contract was entire. The charge complies with Consolidated Statutes 564.
Affirmed. *Page 793